Bodinb, J.
On November 18th, 1929, an order was entered to review the conviction of Percy Peek, the defendant, before the Honorable Edward J. Currie, justice of the peace, of the offense of driving an automobile while under the influence of intoxicating liquor. The matter was brought before the court on Tuesday November 26th, 1929, at the court house in Freehold, at eleven-thirty A. m. An examination of the complaint, the warrant, and the record of the conviction satisfy the court that the same are in form. The complaint, the warrant and the proceedings before the justice of the peace were of a sufficiently formal character and sufficiently accurate in nature to inform the defendant of the nature of the charge against him. A full opportunity was afforded him to offer such evidence as he might have to prove facts different from those testified to by the witnesses' called on behalf of the state.
He availed himself of none of the opportunities afforded, but contended that the proceedings were not in form. This contention seems not to be true in fact.
The order of November 18th, 1929, will therefore be vacated, and the judgment of Edward J. Currie, justice of the peace, is affirmed and the sentence sustained.